 


109 HR 3380 IH: Guardianship Assistance Promotion and Kinship Support Act
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3380 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Davis of Illinois (for himself and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part E of title IV of the Social Security Act to provide Federal support and assistance to children living with guardians and kinship caregivers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Guardianship Assistance Promotion and Kinship Support Act. 
2.Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Title I—Guardianship Assistance Promotion 
Sec. 101. Findings 
Sec. 102. Legal guardianship assistance payments for children 
Title II—Additional Supports for Guardians and Kinship Providers 
Sec. 201. Authority to use foster care independence program funds to provide independent living services, education and training vouchers, and room and board for children who exit foster care to guardianship or adoption after attaining age 14 
Sec. 202. Expansion of definition of family support services to include assisting kinship caregivers or guardians in locating and accessing needed services 
Sec. 203. Flexibility to establish separate standards for relative foster family homes 
Sec. 204. Notice to relatives when children enter foster care 
Sec. 205. Expansion of eligibility for foster care independence program 
Title III—Navigator Program 
Sec. 301. Purpose 
Sec. 302. Definitions 
Sec. 303. Grants 
Sec. 304. Federal share 
Sec. 305. Applications 
Sec. 306. Use of grant funds 
Sec. 307. Administration of the program 
Sec. 308. Reservation 
Sec. 309. Authorization of appropriations   
IGuardianship Assistance Promotion 
101.FindingsThe Congress finds the following: 
(1)By enacting the Adoption and Safe Families Act of 1997 (Public Law 105–89) and the Adoption Assistance and Child Welfare Act of 1980 (Public Law 96–272), the Congress recognized the need to align Federal incentives with the desired goal of providing abused and neglected children safe, permanent homes. 
(2)According to the nonpartisan Pew Commission on Children in Foster Care composed of former Members of Congress of both parties and other child welfare experts, between 1997 and 2002, adoptions increased by 64 percent, and each State, the District of Columbia, and Puerto Rico has earned an award for increasing adoptions. 
(3)Adoption represents only one avenue to permanency for children in the foster care system, affecting only 9 percent of children in foster care in 2003. Adoption is not a viable option for many children in foster care. Children living with relatives are less likely to use adoption, and courts explicitly rule out this permanency option for thousands of children each year. 
(4)Moreover, due to cultural norms, adoption is not equally availed by children and families of all races and ethnicities. African-American children live in kinship care arrangements more than in other types of care arrangements and have a lower rate of adoption than other children, making reunification and legal guardianship important permanency options for this population. 
(5)Reunification and legal guardianship are central avenues by which any child in foster care may enter stable, caring homes. In 2002, 54 percent of children in foster care were reunified with their parents and 4 percent obtained legal guardianship. 
(6)Unfortunately, studies show that the focus on adoption has had the unintended consequence of reducing the likelihood of reunifying children with their birth families. 
(7)Moreover, Federal guidelines create a financial disincentive to legal guardianship because important Federal support ceases once legal guardianship is established, presenting an overwhelming hardship for caretakers given the known health and mental health problems of children who have been in foster care. Research indicates that 30 to 40 percent of youth in foster care experience chronic medical problems. 
(8)To help meet the needs of foster children with special needs who are adopted, approximately $308 per month in Federal funds is provided to their adoptive families. The Federal Government pays approximately $387 per month to cover all adoption assistance program costs, including monthly payments to families, administration, and training. 
(9)Remaining in foster care when stable, permanent families are available places unnecessary burdens on States, caseworkers, and families, requiring regular court appearances, quarterly case reviews, monthly caseworker visits, and government involvement in routine family activities and decisions. 
(10)Since 1997, many States have developed subsidized legal guardianship programs. Empirical research demonstrates that this option dramatically increases the number of children in permanent homes, with the largest reductions in foster care caseloads occurring when the Federal Government provides the funding and when the financial benefits for foster care match those of legal guardianship. 
102.Legal guardianship assistance payments for children 
(a)In generalPart E of title IV of the Social Security Act (42 U.S.C. 670–679b) is amended by inserting after section 472 the following: 
 
472A.Legal guardianship assistance payments for children 
(a)In generalEach State with a plan approved under this part may, at State option, enter into legal guardianship assistance agreements to provide legal guardianship assistance payments on behalf of children to individuals who have assumed legal guardianship (as defined in section 475(7)) of children for whom they have cared as foster parents and whom they have committed to care for on a permanent basis. 
(b)Legal guardianship assistance agreement 
(1)In generalIn order to receive payments under section 474(a)(5)— 
(A)a State shall— 
(i)negotiate and enter into a written legal guardianship assistance agreement with the prospective legal guardian of a child who meets the requirements of subsection (d); 
(ii)provide the prospective legal guardian with a copy of the agreement; and 
(iii)certify that any child on whose behalf legal guardianship assistance payments are made under such an agreement shall be provided medical assistance under title XIX in accordance with section 1902(a)(10)(A)(i)(I); and 
(B)the chief executive officer of the State shall certify to the Secretary that the State will— 
(i)inform the individuals who prepare the case plan for a child of the full range of permanency options available to children, including guardianship, and provide or otherwise make accessible to the individuals information on the range of physical and mental health, financing, housing, counseling, employment, education, and other support services which guardians and children may receive; and 
(ii)inform families considering guardianship of all permanency options available to the child and of the range of physical and mental health, financial, housing, counseling, employment, education, and other support services which guardians and children may receive.    
(2)Minimum requirementsThe agreement shall specify, at a minimum— 
(A)the amount of, and manner in which, each legal guardianship assistance payment, if any, will be provided under the agreement; 
(B)the additional services and assistance for which the child and legal guardian will be eligible under the agreement; 
(C)the procedure by which the legal guardian may apply for additional services as needed, provided the agency and legal guardian agree on the additional services as specified in the case plan; and 
(D)subject to paragraph (4), that the State will pay the nonrecurring expenses associated with obtaining legal guardianship of the child. 
(3)Interstate applicationThe agreement shall provide— 
(A)that the agreement shall remain in effect without regard to the State residency of the legal guardian; and 
(B)for the protection (under an interstate compact approved by the Secretary or otherwise) of the interests of the child in any case where the legal guardian and the child move to another State while the agreement is in effect. 
(4)Nonrecurring expenses associated with obtaining legal guardianship 
(A)In generalFor purposes of paragraph (2)(D), the term nonrecurring expenses associated with obtaining legal guardianship includes the reasonable and necessary fees, court costs, attorneys’ fees, and other expenses that are directly related to obtaining legal guardianship of the child and are not incurred in violation of Federal or State law. 
(B)Federal shareA State’s payment of the nonrecurring expenses associated with obtaining legal guardianship shall be treated as an expenditure made for the proper and efficient administration of the State plan under section 474(a)(3)(E). 
(c)Legal guardianship assistance payment 
(1)Requirements 
(A)In generalThe legal guardianship assistance payment shall be— 
(i)negotiated as part of the legal guardianship assistance agreement required under subsection (b)(1)(A)(i) between the legal guardian and the State or local agency responsible for administering the agreement; 
(ii)based on consideration of the circumstances and the needs of the legal guardian and the child; and 
(iii)equal to the amount of the foster care maintenance payment which would have been payable with respect to the child if the child had remained in foster care. 
(B)ReadjustmentThe legal guardianship assistance payment may be readjusted periodically, with the concurrence of the legal guardian, based on relevant changes in the needs of the legal guardian and the child. 
(2)Limitation 
(A)In generalExcept as provided in subparagraph (B), a legal guardianship assistance payment may not be made with respect to a child who has attained 18 years of age. 
(B)ExceptionsA legal guardianship assistance payment may be made with respect to a child who— 
(i)is a full-time student in a secondary school or in the equivalent level of a vocational or technical training program, and has not attained 19 years of age; or 
(ii)the State determines has a mental or physical disability that warrants the continuation of assistance until the child attains 21 years of age. 
(d)Child’s eligibility for a legal guardianship assistance payment 
(1)In generalA child is eligible for a legal guardianship assistance payment under this section if the State agency determines the following: 
(A)The child— 
(i)has been under the care of the State agency for the 12-month period ending on the date of the agency determination; and 
(ii)while under such care, was eligible for foster care maintenance payments under section 472 or would have been eligible for such payments but for his or her placement in the unlicensed home of a relative determined by the courts and the State agency responsible for child protective services to be safe and the best home for the child. 
(B)Being returned home or adopted are not appropriate permanency options for the child. 
(C)The child demonstrates a strong attachment to the prospective legal guardian and the prospective legal guardian has a strong commitment to caring permanently for the child. 
(D)With respect to a child who has attained 14 years of age, the child has been consulted regarding the legal guardianship arrangement. 
(2)Treatment of siblingsWith respect to a child described in paragraph (1) whose sibling or siblings are not so described— 
(A)the child and any minor sibling of the child may be placed in the same legal guardianship arrangement if the State agency and the prospective legal guardian agree on the appropriateness of the arrangement for the siblings; and 
(B)legal guardianship assistance payments may be paid for the child and each sibling so placed.. 
(b)Conforming amendments 
(1)State plan requirementSection 471(a)(20)(A) of such Act (42 U.S.C. 671(a)(20)) is amended in the matter preceding clause (i) by striking foster or adoptive parent before the foster or adoptive parent may be finally approved for placement of a child on whose behalf foster care maintenance payments or adoption assistance payments and inserting foster parent, adoptive parent, or legal guardian before the foster parent, adoptive parent, or legal guardian may be finally approved for placement of a child on whose behalf foster care maintenance payments, adoption assistance payments, or legal guardianship assistance payments. 
(2)Payments to statesSection 474(a) of such Act (42 U.S.C. 674(a)) is amended— 
(A)in paragraph (3)(B), by striking foster or adoptive parents and the members of the staff of State-licensed or State-approved child care institutions providing care to foster and adopted children receiving assistance under this part, in ways that increase the ability of such current or prospective parents, staff members, and institutions to provide support and assistance to foster and adopted children, and inserting foster parents, adoptive parents, or legal guardians and the members of the staff of State-licensed or State-approved child care institutions providing care to foster children, adoptive children, or children living with a legal guardian, who are receiving assistance under this part, in ways that increase the ability of such current or prospective parents, legal guardians, staff members, and institutions to provide support and assistance to foster children, adoptive children, or children living with a legal guardian,; 
(B)in paragraph (4)(B), by striking the period at the end and inserting ; plus; and 
(C)by adding at the end the following: 
 
(5)an amount equal to the Federal medical assistance percentage (as defined in section 1905(b)) of the total amount expended during such quarter as legal guardianship assistance payments under section 472A pursuant to legal guardianship assistance agreements.. 
(3)DefinitionsSection 475(1) of such Act (42 U.S.C. 675(1)) is amended by adding at the end the following: 
 
(F)In the case of a child with respect to whom the permanency plan is placement with a legal guardian and receipt of legal guardianship assistance payments under section 472A, a description of— 
(i)the steps that the agency has taken to determine that it is not appropriate for the child to be returned home or adopted; 
(ii)the reasons why a permanent placement with a fit and willing legal guardian through a legal guardianship assistance arrangement is in the child’s best interests; 
(iii)the ways in which the child meets the eligibility requirements for a legal guardianship assistance payment; 
(iv)the efforts the agency has made to discuss adoption by the child’s foster parent as a more permanent alternative to legal guardianship and, in the case of a foster parent who has chosen not to pursue adoption, documentation of the reasons therefor; and 
(v)the efforts made by the State agency to secure the consent of the child’s parent or parents to the legal guardianship assistance arrangement, or the reasons why the efforts were not made.. 
(4)Adoption assistanceSection 473(a) of such Act (42 U.S.C. 673(a)) is amended by adding at the end the following: 
 
(7) 
(A)For purposes of this section (other than the last sentence of paragraph (2)), a child leaving a legal guardianship shall be considered to be leaving foster care, and the child shall be considered to have been in foster care while subject to the legal guardianship. 
(B)In the case of a child who is leaving a legal guardianship, the last sentence of paragraph (2) shall be applied by treating the guardianship as an adoption, the end of the guardianship as the dissolution of an adoption, and any eligibility of the child for legal guardianship assistance payments under section 472A as eligibility for adoption assistance payments under this part.  . 
(c)Effective date 
(1)In generalThe amendments made by this section take effect on the 1st day of the 1st calendar quarter that begins after the date of the enactment of this Act, and shall apply to payments under part E of title IV of the Social Security Act for calendar quarters beginning on or after such day, without regard to whether regulations to implement the amendments have been issued. 
(2)Delay permitted if State legislation requiredIn the case of a State plan under part E of title IV of the Social Security Act which the Secretary determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendments made by this Act, the effective date of the amendments imposing the additional requirements shall be the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature. 
IIAdditional Supports for Guardians and Kinship Providers 
201.Authority to use foster care independence program funds to provide independent living services, education and training vouchers, and room and board for children who exit foster care to guardianship or adoption after attaining age 14 
(a)Independent living servicesSection 477(a) of the Social Security Act (42 U.S.C. 677(a)) is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting ; and; and 
(3)by adding at the end the following: 
 
(7)to provide the services referred to in this subsection to children who, after attaining 14 years of age, have left foster care for legal guardianship or adoption.. 
(b)Education and training vouchersSection 477(i)(2) of such Act (42 U.S.C. 677(i)(2)) is amended by striking from foster care after attaining age 16 and inserting or entering legal guardianship from foster care after attaining 14 years of age.  
202.Expansion of definition of family support services to include assisting kinship caregivers or guardians in locating and accessing needed servicesSection 431(a)(2) of the Social Security Act (42 U.S.C. 629a(a)(2)) is amended by inserting to assist kinship caregivers or guardians in locating and accessing needed services, after marriages,.  
203.Flexibility to establish separate standards for relative foster family homesSection 471(a)(10) of the Social Security Act (42 U.S.C. 671(a)(10)) is amended by inserting before the semicolon the following: 
, and that the authority or authorities may—  
(A)establish and maintain separate standards for foster family homes in which a foster parent is a relative of the foster child, that, at a minimum, protect the safety of the child and provide for criminal records checks as described in paragraph (20); and 
(B)apply the standards referred to in subparagraph (A) of this paragraph to any such relative foster care provider to whom funds are paid pursuant to section 472 or part B in lieu of the standards that would otherwise apply to a foster family home.. 
204.Notice to relatives when children enter foster care Section 471(a)(19) of the Social Security Act (42 U.S.C. 671(a)(19)) is amended— 
(1)by striking “that the State” and inserting “that— 
 
(A)the State; 
(2)by adding and after the semicolon; and 
(3)by adding at the end the following: 
 
(B)within 60 days of the removal of the child from the custody of the child’s parent or parents, the State shall identify and give notice to all adult grandparents and other adult relatives of the child (including any other adult relatives suggested by the parents), subject to exceptions due to family or domestic violence, that— 
(i)specifies that the child has been or is being removed from the custody of the child’s parent or parents; and 
(ii)explains the options the relative has under Federal, State, and local law to participate in the child’s care and placement, including any options that may be lost by failing to respond to the notice;. 
205.Expansion of eligibility for foster care independence programSection 477 of the Social Security Act (42 U.S.C. 677) is amended— 
(1)in subsection (a)(1), by striking 18 and inserting 14; and 
(2)in subsection (i)(2), by striking youths adopted from foster care after attaining age 16 and inserting youths in or exiting from foster care after attaining 14 years of age.  
IIINavigator Program 
301.PurposeThe purposes of this title are— 
(1)to establish kinship navigator programs in States, large metropolitan areas, and tribal areas to assist kinship caregivers in navigating their way through programs and services, to help the caregivers learn about and obtain assistance to meet the needs of the children they are raising and their own needs; and 
(2)to promote effective partnerships among public and private not-for-profit agencies, including community-based and faith-based agencies, to help the agencies described in this paragraph more effectively and efficiently serve kinship care families and address the fragmentation that creates barriers to meeting the needs of those families. 
302.DefinitionsIn this title: 
(1)SecretaryThe term Secretary means the Secretary of Health and Human Services. 
(2)Kinship care familyThe term kinship care family means a family with a kinship caregiver. 
(3)Kinship caregiverThe term kinship caregiver means a grandparent or stepgrandparent of a child, a relative of a child by blood, marriage, or adoption, or (at the option of a State) any other person who has strong emotional bonds with a child, who— 
(A)lives with the child; 
(B)is the primary caregiver of the child because the biological or adoptive parent of the child is unable or unwilling to serve as the primary caregiver of the child; and 
(C)has a legal relationship to the child or is raising the child informally. 
(4)Large metropolitan areaThe term large metropolitan area means a metropolitan statistical area, as defined by the Bureau of the Census, with a population of not less than 1,000,000. 
(5)Metropolitan agencyThe term metropolitan agency means an agency serving a large metropolitan area, or a county or political subdivision of a large metropolitan area. 
(6)StateThe term State means any of the several States, the District of Columbia, the Virgin Islands of the United States, the Commonwealth of Puerto Rico, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands. 
(7)Tribal areaThe term tribal area means the area served by a tribal organization. 
(8)Tribal organizationThe term tribal organization— 
(A)means a tribal organization, as defined in section 658P of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858n); and 
(B)includes a consortium of tribal organizations described in subparagraph (A). 
303.Grants 
(a)In generalThe Secretary may make grants to eligible entities to pay for the Federal share of the cost of carrying out kinship navigator programs. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a State agency, metropolitan agency, or tribal organization, with experience in— 
(1)addressing the needs of kinship caregivers or children; and 
(2)connecting the children or caregivers with appropriate services and assistance, such as services and assistance provided by— 
(A)an area agency on aging under the Older Americans Act of 1965 (42 U.S.C. 3001 et seq.); or 
(B)an agency with jurisdiction over child welfare, income-based financial assistance, human services, or health matters, or a public entity that links family resource and support programs, for the State, large metropolitan area, or Indian tribe involved. 
(c)Allocation of grantsOf the funds made available for grants under this section for each fiscal year, the Secretary shall use not less than 50 percent to make grants to State agencies. 
(d)Duration of the grantsIn making the grants, the Secretary shall make grants— 
(1)in fiscal year 2006, for periods of 3 years; 
(2)in fiscal year 2007, for periods of 2 years; and 
(3)in fiscal year 2008, for periods of 1 year. 
304.Federal share 
(a)In generalThe Federal share of the cost of carrying out a kinship navigator program under a grant shall be— 
(1)100 percent in the first year of the grant period; 
(2)75 percent in the second year (if any) of the grant period; and 
(3)50 percent in the third year (if any) of the grant period. 
(b)Non-Federal shareThe non-Federal share of the cost may be provided in cash. Not more than 50 percent of the non-Federal share of the cost may be provided in kind, fairly evaluated, including plant, equipment, or services. 
305.Applications 
(a)In generalTo be eligible to receive a grant under this title, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including, at a minimum, the information described in subsection (b). 
(b)ContentsThe application shall include the following: 
(1)A description of the steps the entity will take during the first 6 months of the grant period to— 
(A)identify gaps in services for kinship care families in the State, large metropolitan area, or tribal area to be served and the specific activities that are needed to bridge the gaps; 
(B)convene a group of partners to assist in the operation of the kinship navigator program funded through the grant; 
(C)utilize or develop relevant technology; 
(D)conduct outreach to kinship caregivers about the kinship navigator program; and 
(E)develop a plan for reaching kinship caregivers, ensuring that the caregivers can access the kinship navigator program, and following up to ensure that the caregivers actually receive necessary services and supports. 
(2)An assurance that the entity will provide at least the core activities specified in paragraphs (1) and (2) of section 306(b) for kinship care families through the kinship navigator program. 
(3)A description of the activities the entity expects to offer over the grant period and the entity’s initial projection of the number of children and kinship caregivers likely to be served. 
(4)A description of how the entity will involve in the planning and operation of the kinship navigator program, on an ongoing basis— 
(A)kinship caregivers; 
(B)youth raised or being raised by kinship caregivers; 
(C)representatives of kinship care support organizations; 
(D)relevant government agencies (including agencies with jurisdiction over matters relating to aging, mental health, mental retardation or developmental disabilities, substance abuse treatment, health, youth services, human services, education, income-based financial assistance, child welfare, child custody, guardianship, adoption, or child support enforcement); 
(E) 
(i)not-for-profit service providers, including community-based and faith-based agencies; and 
(ii)educational institutions; and 
(F)other State or local agencies or systems that promote service coordination or provide information and referral services, including the entities that provide the 2–1–1 or 3–1–1 information systems where applicable. 
(5)A description of— 
(A)how the entity will coordinate its activities with other State or local agencies or systems that promote service coordination or provide information and referral services for children, families, or older individuals, including the entities that provide the 2–1–1 or 3–1–1 information systems where applicable, so as to avoid duplication of services and the fragmentation of services that prevents kinship care families from getting the help the families need; and 
(B)how the entity will encourage regional cooperation among agencies, particularly agencies serving border communities that may cross jurisdictional lines, to ensure that kinship care families will get help. 
(6)An assurance that the entity will report at least annually to the Secretary, in a manner prescribed by the Secretary, to ensure comparability of data across States, on— 
(A)activities established with the funds made available through grants made under this title; 
(B)the numbers and ages of the children and caregivers assisted through the grants; 
(C)the types of the assistance provided; 
(D)the outcomes achieved with the assistance; and 
(E)the barriers identified to meeting the needs of kinship care families and plans for addressing the barriers. 
(7)An assurance that the entity, not later than 3 months after the end of the final year of the grant period, will submit a final report to the Administration for Children and Families that describes— 
(A)the numbers and ages of the children and caregivers assisted through the grants; 
(B)the types of assistance provided; 
(C)the outcomes achieved with the assistance; 
(D)the barriers to meeting the needs of kinship care families that were addressed through the grants; 
(E)the plans of the entity to continue the kinship navigator program after the grant period has ended; 
(F)lessons learned during the grant period; and 
(G)recommendations about the considerations that should be taken into account as the program carried out under this title is expanded throughout the Nation. 
(c)PreferenceIn awarding grants under this title, the Secretary shall give preference to agencies or organizations that can demonstrate that the agencies and organizations will offer the full array of activities described in section 306(b). 
306.Use of grant funds 
(a)In generalAn entity that receives a grant under this title may use the funds made available through the grant directly, or through grants or contracts with other public or private not-for-profit agencies, including community-based or faith-based agencies, that have experience in connecting kinship caregivers with appropriate services and assistance. 
(b)Use of fundsAn entity that receives a grant under this title may use the funds made available through the grant for activities that help to connect kinship caregivers with the services and assistance required to meet the needs of the children the caregivers are raising and their own needs, such as— 
(1)establishing and maintaining information and referral systems that— 
(A)assist, through toll free access that includes access to a live operator, kinship caregivers, kinship care service providers, kinship care support group facilitators, and others to learn about and link to— 
(i)local kinship care service providers, support groups, respite care programs, and special services for incarcerated parents; 
(ii)eligibility and enrollment information for Federal, State, and local benefits, such as— 
(I)education (including preschool, elementary, secondary, postsecondary, and special education); 
(II)family support services, early intervention services, mental health services, substance abuse prevention and treatment services, services to address domestic violence problems, services to address HIV or AIDS, legal services, child support, housing assistance, and child care; 
(III)the disability insurance benefits program established under title II of the Social Security Act (42 U.S.C. 401 et seq.); 
(IV)the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); 
(V)the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.); 
(VI)the medicaid program established under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); 
(VII)the State children’s health insurance program established under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.); 
(VIII)the program of Federal payments for foster care and adoption assistance established under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.), including the program of kinship guardianship assistance payments for children established under section 472A of that Act; and 
(IX)the food stamp program established under the Food Stamp Act of 1977 (7 U.S.C. 2011 et seq.); 
(iii)relevant training to assist kinship caregivers in obtaining benefits and services and performing their caregiving activities; and 
(iv)relevant legal assistance and help in obtaining access to legal services, including access to legal aid service providers and statewide elder law hotlines; 
(B)provide outreach to kinship care families, in collaboration with schools, pediatric care clinics, kinship care organizations, senior citizen centers, agencies with jurisdiction over child welfare or human services, and others to link the families to the kinship navigator program and to services and assistance; and 
(C)establish, distribute, and regularly update kinship care resource guides, websites, or other relevant outreach materials; 
(2)promoting partnerships between public and private not-for-profit agencies, including community-based and faith-based agencies— 
(A)to help the agencies described in this paragraph more effectively and efficiently meet the needs of kinship care families; and 
(B)to familiarize the agencies about the special needs of kinship care families, policies that affect their eligibility for a range of education, health, mental health, social, child care, and child welfare services, income-based financial assistance, legal assistance, and other services and benefits, and the means for making policies more supportive of kinship care families; 
(3)establishing and supporting a kinship care ombudsman who has the authority to actively intervene with State agency staff or service providers with which the State agency contracts to help ensure, through various appropriate means including working with individual families in an ongoing manner, that kinship caregivers get the services they need and for which they are eligible; and 
(4)supporting other activities that are designed to assist kinship caregivers in obtaining benefits, services, and activities designed to improve their caregiving. 
(c)LimitationExcept as provided in subsection (b)(4), the entity may not use any of the funds made available through the grant for direct services to children in kinship care families or to kinship caregivers. 
307.Administration of the program 
(a)ConsultationIn administering the program carried out under this title, the Secretary shall periodically consult with the Assistant Secretary for Aging of the Department of Health and Human Services. 
(b)Regulations and guidanceNot later than 90 days after the date of enactment of this Act, the Secretary shall issue regulations or guidance that announces the availability of funds under this title and specifies the procedures for applying for the funds. 
308.ReservationThe Secretary may reserve not more than 1 percent of the funds made available under this title for a fiscal year to provide technical assistance to the recipients of grants under this title related to the purposes of the grants. 
309.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $25,000,000 for fiscal year 2006, $50,000,000 for fiscal year 2007, and $75,000,000 for fiscal year 2008. 
 
